—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 6, 1998, convicting defendant upon his plea of guilty of the crime of attempted robbery in the first degree.
Defendant contends that the prison sentence of 5 to 10 years imposed upon his plea of guilty of the crime of attempted robbery in the first degree was harsh and excessive. We disagree. The record reveals that defendant entered a knowing and voluntary guilty plea in satisfaction of all potential charges arising out of an October 1997 hostage situation, with the express understanding that he would receive the sentence ultimately imposed. We find no extraordinary circumstances warranting a reduction of the sentence imposed (see, e.g., People v Moneyhan, 248 AD2d 756, lv denied 91 NY2d 1010; People v Millard, 241 AD2d 567).
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.